Citation Nr: 0933466	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  02-20 571	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to 
May 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In that rating decision, in pertinent 
part, the RO denied service connection for PTSD.  The Veteran 
disagreed with this decision, and the RO issued a statement 
of the case in October 2002.  The Veteran filed his 
substantive appeal in December 2002 and at that time stated 
that he wanted a Board hearing at a local VA office before a 
member of the Board.  

In addition, in a rating decision dated in April 2003, the RO 
denied service connection for dysthymia, noting it was 
claimed as anxiety and depression, and the Veteran filed a 
notice of disagreement received at the RO in May 2003.  The 
RO issued a statement of the case, characterizing the issue 
as "[s]ervice connection for dysthymia (previously claimed 
as anxiety and depression)."  In February 2004, the Veteran 
filed a VA Form 9, Appeal to Board of Veterans' Appeals, and 
he stated he wanted a Board hearing at the RO.  

The Veteran testified at a Board hearing held at the RO in 
March 2004.  

In a decision dated in August 2004, the Board framed the 
issue on appeal as service connection for dysthymia, claimed 
as anxiety and depression, and granted service connection for 
that disability.  The Board did not, however, address the 
issue of service connection for PTSD, which remains in 
appellate status.  It is for that reason that the Board 
issuing this Supplemental Decision in which it adjudicates 
the issue of entitlement to service connection for PTSD.  




FINDING OF FACT

There is no evidence of a diagnosis of PTSD at any time 
during the appeal period.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  Veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in November 2001, under the 
heading of what evidence is needed to grant your claim, the 
RO explained that in support of his claim for PTSD it needed 
medical evidence showing a current diagnosis of PTSD, 
evidence showing that stressful events happened to him in 
service, and medical evidence showing a connection between 
these stressful events and his PTSD.  

In the November 2001 letter, the RO outlined what evidence VA 
would obtain and what information and evidence the Veteran 
should provide.  The RO requested that the Veteran identify 
when and where he had received VA medical treatment and 
explained that it would request those records.  The RO also 
requested that the Veteran complete and return release 
authorization forms pertaining to any private medical 
treatment explaining that this would allow VA to request 
these private records.  The RO told the Veteran he could 
speed up the claims process by asking his doctor to send the 
records directly and explained it might also be helpful if 
his doctor would provide a statement describing how his 
claimed disability is related to service.  The RO requested 
that the Veteran complete and return a Report of Accidental 
Injury In Support of Claim for Compensation or Pension, VA 
Form 21-4176.  In addition, the RO advised the Veteran that 
he could submit statements from individuals having knowledge 
of his condition, telling VA what they observed of his 
condition, including the approximate dates, places, and 
circumstances.  

In view of the foregoing, the Board finds that the Veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claim for service connection for 
PTSD, the avenues by which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the Veteran on these latter two elements, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision regarding service connection 
for PTSD.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for PTSD, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

As to the duty to assist, the Veteran's service medical 
records are in the claims file, and the Veteran has been 
provided a VA examination pertaining to his claim.  As noted 
in the Introduction, the Veteran testified at a Board hearing 
in March 2004, and he has not indicated that he has or knows 
of additional evidence pertaining to the issue of entitlement 
to service connection for PTSD.  

Based on the foregoing, the Board finds that VA has fulfilled 
its duties to notify and to assist the Veteran relative to 
the claim for service connection for PTSD, and thus, no 
additional assistance or notification is required.  The 
Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. 384, 392-94 (1993).  

Background

The Veteran's service treatment records show that in 
September 1959 he underwent a psychiatric examination in 
conjunction with participation in a pre-flight training 
program.  The Veteran had complained of diplopia and blurred 
vision, but findings on eye examinations had been within 
normal limits.  In the consultation report from the mental 
hygiene clinic, the examiner noted the Veteran's past social 
history revealed no significant pathology except for a life 
long obesity, which the examiner said had been the reflection 
of an excessive dependency on mother and a means of handling 
underlying hostility.  The examiner said that on metal status 
examination, the Veteran related well and talked freely about 
his ocular symptoms and was able to relate his symptoms to 
his strong aversion to the training program.  The examiner 
said there was no evidence of neurosis or psychosis.  The 
diagnosis was passive aggressive reaction, acute, severe, 
manifested by decreased and blurred vision, narrowing of 
visual fields, underlying hostility, conflict in dealing with 
authority, obstructionistic behavior, and lack of motivation.  
The examiner recommended that the Veteran be separated from 
the training program and said the Veteran's condition did not 
preclude an adjustment to the regular Air Force as an 
enlisted man.  A week later, the Veteran complained of 
feeling nervous, sweaty, and shaky, and was again sent to the 
mental hygiene clinic.  When the psychiatrist saw the 
Veteran, he referred to the earlier consultation.  The 
diagnosis was passive aggressive reaction.  The psychiatrist 
recommended removal from the training program and 
administrative separation.  

An incident report by Air Police Operations relates that in 
March 1961 the Veteran and his wife were involved in a motor 
vehicle accident when their motorcycle was hit by a car.  The 
Veteran's wife died as a result of the accident, and the 
Veteran remained hospitalized for six days at a private 
hospital.  Chronological records of medical care show that in 
June 1961, the Veteran reported continuing pain in the back 
and neck since the accident and said he often did not sleep 
the whole night due to pain and possibly nerves.  In an entry 
dated in July 1961, it was noted that the Veteran was quite 
nervous.  In the report of medical history at the time of his 
March 1962 service separation examination, the Veteran 
responded yes to the question of have you ever had or have 
you now depression or excessive worry.  The Veteran also 
answered yes to the question of have you ever had or have you 
now nervous trouble of any sort.  The examiner's remarks 
noted the Veteran has some nervousness following the death of 
his wife.  In the examination report, the examiner said no 
depression or anxiety was presently apparent.  

VA medical records show the Veteran was seen at an outpatient 
clinic in June 2000 at which time it was noted the Veteran 
presented to establish care.  The history reported by the 
Veteran included hospitalization for six days in 1961.  He 
reported he and his bride were on a motorcycle which was 
struck by a drunk driver, and his wife died.  When questioned 
about his mental health, the Veteran stated that some 
situations trigger memories of his wife's death.  The 
examiner said the Veteran was really quite precise about how 
long he and his wife were married down to the exact month and 
week.  The Veteran said he was having a bad time currently 
but did not really want any further evaluation for this.  In 
the record it was noted that PTSD screen results were 3/3.  
The Veteran reported that bothersome memories arose with 
triggers (spouse in motorcycle accident).  He reported he had 
always been hypervigilant and said he had recently moved to 
the area and so had been cut off and distanced from other 
people.  

When the Veteran was next seen in the primary care clinic in 
March 2001, his chief complaint pertained to swelling of the 
right leg.  The examiner said that the Veteran reported 
severe PTSD symptoms related to an accident in service that 
killed his wife.  The examiner stated that PTSD screening was 
abnormal and said she would refer the Veteran to a social 
worker for further evaluation and follow up.  

When the Veteran was seen at the VA primary care clinic in 
June 2001, he brought in papers related to his wife's death 
in a motor vehicle accident in 1961.  The Veteran said he 
enjoys living alone, tends to push people away, and discussed 
the possibility of symptoms related to PTSD.  The Veteran met 
with a social worker on the same date.  The social worker 
said the Veteran presented that he would like to file a claim 
for PTSD.  He stated that he was in an auto accident in 
service and his wife died as a result.  The Veteran stated he 
has tremendous amounts of guilt and anxiety because of this 
event.  The social worker noted they discussed the Veteran's 
symptoms and how he is dealing with them.  The social worker 
also noted that he referred the Veteran to a county veterans' 
representative to initiate a claim.  

In a letter dated in November 2001, the Veteran's sister 
stated that the accident in 1961 that seriously injured her 
brother and killed his wife occurred in the first year of 
their marriage.  She stated it was a far-reaching event, 
which altered the Veteran's life forever.  The Veteran's wife 
said that by 1966 the Veteran had remarried but things were 
not going well, and she recommended a psychologist for 
counseling.  

In a letter dated in December 2001, a former wife of the 
Veteran, who is a vocational nurse, stated that during their 
22-year marriage the Veteran was frequently emotionally 
distant.  She said the Veteran would pull her in and then 
push her away when he realized she was coming close.  She 
said that at one time she told the Veteran she could not 
compete with a dead woman.  The Veteran's former wife said 
she believes the Veteran suffers from a form of survivor's 
guilt and a feeling of being unfaithful to his dead wife.  In 
a VA Form 21-4176, Report of Accidental Injury in Support of 
Claim for Compensation or Pension, the Veteran reported his 
wife was killed when their motorcycle was struck by a drunk 
driver.  He said that major issues with life and 
relationships have plagued him since the accident.  In an 
addendum, the Veteran said he has loss of memory of the 
incident, continuous guilt feelings, and fears of loss or 
losing again.  

At a VA examination in June 2002, a VA psychologist noted the 
Veteran was referred for a psychological assessment related 
to a motor vehicle accident in service to evaluate for PTSD 
and related psychosocial impairment.  The psychologist 
reviewed the claims file and history reported by the Veteran.  
He noted that according to the incident report dated in 
March 1961 and the Veteran's self report, he and his wife 
were riding a motor scooter on a public street and were rear 
ended by a speeding drunk driver.  The psychologist further 
noted the Veteran's wife was killed and the Veteran was 
seriously injured, requiring about a week of hospitalization.  
After examination, the psychologist's diagnostic impression 
for Axis I was none.  He said he does not believe the Veteran 
suffers from PTSD because he has no memory of the accident 
and does not reexperience it.  The psychologist assigned a 
GAF (global assessment of functioning) score of 70 presently 
and 70 in the past year and said the GAF scores were wholly 
due to the Veteran's problems with intimacy and his intrusive 
thoughts about the loss of his first wife.  

In a letter dated in November 2002, the Veteran's former wife 
described the Veteran's behavior, social relationships, and 
work history.  She reported he was emotionally distant, had 
difficulty visiting anyone in a hospital who was sic or 
injured, was subtly hypervigilant, had difficulty dealing 
with loss, and in recent years had lived in virtual 
isolation.  She stated she feels that most of the Veteran's 
inability to be close is a direct result of the loss of his 
first wife in 1961.  The Veteran's former wife said the 
Veteran's sister was able to tell her some of what the 
Veteran was like before the motorcycle accident and his 
wife's death.  She said that from his sister's views, both as 
his sister and a mental health professional (masters in 
social work and counselor), that event had dramatically 
changed the Veteran's life from that time forward.  

Later VA records show that the veteran presented at a VA 
clinic in January 2003 after not being seen since June 2001.  
He had no particular chief complaint although he alluded to a 
lot of emotional distress with disability examinations.  The 
Veteran said he still found it difficult to face things he 
had not realized, for example that he was sad at Christmas.  
The Veteran was referred to a mental health nurse 
practitioner.  At an initial psychiatric nurse practitioner 
assessment in January 2003, the Veteran arrived stating he 
felt he had been depressed since his motor vehicle accident 
in service.  After examination, the diagnostic impression for 
Axis I was prolonged grieving.  

In the report of a VA examination in March 2003, the 
psychologist reported he had reviewed the Veteran's medical 
records, claims file, and letters from the Veteran's sister 
and a former wife about how his motor vehicle accident in 
service affected him.  After review of results of the Million 
Clinical Multiaxial Inventory 2 (MCMI 2) and the Minnesota 
Multiphasic Personality Inventory (MMPI-2), review of the 
Veteran's history, review of the claims file, and examination 
of the Veteran, the diagnostic impression was for Axis I was 
dysthymic disorder, secondary to personality disorder.  The 
psychologist said he thought the seeds of the Veteran's 
problems with intimacy and interpersonal relationships, 
anxiety and depression were present before his motor vehicle 
accident but it was possible that the motor vehicle accident 
made the intimacy and depression/anxiety problems related to 
his personality disorder worse.  He said the fact that the 
Veteran is still haunted by the loss of his first wife is the 
basis for this suspicion.  The psychologist further noted 
that thinking about his first wife can result in depression 
and social withdrawal, by the Veteran's report.  

At the March 2004 hearing, the Veteran testified that in 
service he did not receive any counseling after the death of 
his wife.  He testified there were times when sadness would 
overwhelm him.  He said he would cry at night but his 
roommates in the barracks did not like that, which forced him 
to "turn that whole side off."  He also testified that 
after service he focused on his job so he could avoid the 
feelings of depression, but that he did not know it was 
depression.  The Veteran testified he had no memory of the 
motorcycle accident itself, and at the hearing the Veteran's 
representative pointed out that at his first VA examination, 
which was checking for PTSD, that diagnosis had been ruled 
out.  The representative pointed out that it was documented 
at his service exit physical that the Veteran spoke about the 
anxiety of losing his wife.  The representative also noted 
that at the second VA examination, it was stated the Veteran 
has a personality but that the psychologist stated it was 
possible that the motor vehicle accident in service made the 
Veteran's intimacy, depression, and anxiety problems worse, 
related to the personality disorder.  The representative 
stated the Veteran was seeking service connection for 
dysthymia, either directly or as secondary to his personality 
disorder.

VA outpatient records show the Veteran was seen in 
January 2005 with a chief complaint of swelling and erythema 
of his right lower leg following a scratch three weeks 
earlier.  The examiner noted that screening for PTSD was 
positive but that the Veteran had been evaluated, and a claim 
for PTSD had been refused.  In an entry dated in March 2005, 
it was sated the Veteran had a history of depression and 
reported he still had bad days, but was not reacting as much.  
He still wondered what he was doing in life.  

The Veteran underwent an additional VA psychiatric 
examination in July 2005.  In the report, the psychologist 
who conducted the examination reviewed the Veteran's claims 
file and medical records.  He noted that he interviewed the 
Veteran for approximately 2.5 hours and that, in addition, 
the Veteran was administered MMPI-II and the Beck Depression 
Inventory.  In the report, the psychologist outlined the 
Veteran's history prior to service, his military history, his 
post-service social and industrial history, his mental status 
examination, and emotional evaluation.  The Axis I diagnosis 
was dysthymic disorder with atypical features secondary to 
personality disorder.  

The psychologist commented that he concurred with the 
statement from the psychologist who conducted the March 2003 
examination to the effect that the seeds of the Veteran's 
patterns with intimacy, interpersonal relationships, anxiety 
and depression were present before his motor vehicle accident 
that resulted in his first wife's death.  He also noted that 
the psychologist who conducted the earlier examination went 
on to say that it is possible that the motor vehicle accident 
made the intimacy, depression, and anxiety problems related 
to his personality disorder worse.  The psychologist who 
conducted the July 2005 VA examination said it is less likely 
than not that the Veteran's present dysthymic condition was 
the result of the motor vehicle accident that resulted in the 
death of his first wife.  He said the most that could have 
occurred from that accident is a prolonged grief reaction.  
He went on to say that given the presence of the Veteran's 
personality disorder, it is at least as likely as not that 
the prolonged grief reaction could have been a precipitant 
for his dysthymia, anxiety, and social withdrawal.  

Law and regulations

In general, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Sizemore v. Principi, 18 
Vet. App. 264, 269 (2004).  The diagnosis of a mental 
disorder must conform to the DSM-IV and be supported by the 
findings of a medical examiner.  See 38 C.F.R. § 4.125(a) 
(2008).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 21 
Vet. App. 319 (2007). 

Analysis

As noted above, service connection for PTSD requires that 
three elements be met, (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 
38 C.F.R. § 3.304(f).  

With respect to the first element, a current medical 
diagnosis of PTSD, the evidence of record contains reports of 
multiple VA examinations and some VA outpatient records that 
focus on the Veteran's psychiatric condition.  The reported 
Axis I diagnoses include prolonged grieving and dysthymic 
disorder secondary to personality disorder.  Although 
outpatient records have noted that screening for PTSD has 
been positive, the medical evidence of record, including that 
obtained for follow-up after positive PTSD screening, does 
not include a diagnosis of PTSD.  Further, the VA 
psychologist who conducted the June 2002 VA examination 
explained the reason he found the Veteran did not meet the 
diagnostic criteria for PTSD, and the later examination 
reports included detailed reports of the rationale for the 
Axis I diagnoses reported, none of which was PTSD.  

To the extent that the Veteran himself has at any time during 
the appeal period believed or argued that he has PTSD, the 
record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  It is now 
well established that a lay person such as the Veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, any opinion from him his 
diagnosis is or should be PTSD is therefore entitled to no 
weight of probative value.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

In this case, service connection for PTSD may not be granted 
because 38 C.F.R. § 3.304(f) element (1) requiring a medical 
evidence diagnosing PTSD has not been met.  See Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (eligibility for a PTSD 
service connection award requires three elements including a 
current clear medical diagnosis of PTSD).  In the absence of 
medical evidence diagnosing PTSD in conformance with DSM IV 
as required by 38 C.F.R. § 4.125, the preponderance of the 
evidence is clearly against the claim, and the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
Board concludes that service connection for PTSD is not 
warranted.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


